       Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 1 of 8 PageID 18



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

AMADOU WANE,

     Plaintiff,

v.                                                              Case No: 8:20-cv-171-T-02CPT

SOKONA DIALLO, PIMAP LLC and
LADY MIND HOOKAH,

     Defendants.


                                     RELATED CASE ORDER,
                                  INTERESTED PERSONS ORDER,
                              ORDER REQUIRING ELECTRONIC FILING,
                               AND NOTICE OF TRACK DESIGNATION

              RELATED CASE ORDER:                   No later than 15 days from the date of this Order,

     counsel and any pro se party shall comply with Local Rule 1.04(d) and shall file and serve a

     certification as to whether the instant action should be designated as a similar or successive case

     pursuant to Local Rule 1.04(a) or (b). The parties shall utilize the attached form NOTICE OF

     PENDENCY OF OTHER ACTIONS.

             INTERESTED PERSONS ORDER:                     This Court makes an active effort to screen

     every case in order to identify parties and interested corporations in which any assigned judge may

     be a shareholder, as well as for other matters that might require consideration of recusal.

              Accordingly, no later than 15 days from the date of this Order, each party, pro se party,

     governmental party, intervenor, non-party movant, and Rule 69 garnishee shall file and serve a

     CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT utilizing the

     attached form.
 Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 2 of 8 PageID 19



       No party may seek discovery from any source before filing and serving a CERTIFICATE OF

INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT. A motion, memorandum,

response, or other paper — including emergency motion — may be denied or stricken unless the

filing party has previously filed and served its CERTIFICATE OF INTERESTED PERSONS AND

CORPORATE DISCLOSURE STATEMENT.

       Each party has a continuing obligation to file and serve an amended CERTIFICATE OF

INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT within eleven days of 1)

discovering any ground for amendment, including notice of case reassignment to a different

judicial officer; or 2) discovering any ground for recusal or disqualification of a judicial officer. A

party should not routinely list an assigned district judge or magistrate judge as an “interested

person” absent some non-judicial interest.

       In order to assist the Court in determining when a conflict of interest may exist, particularly

when ruling on matters formally assigned to another judge, each party shall use the full caption of

the case — including the names of all parties and intervenors — on all motions, memoranda,

papers, and proposed orders submitted to the Clerk. See Fed.R.Civ.P. 10(a); Local Rule 1.05(b)

(“et al.” discouraged).

       NOTICE OF TRACK TWO DESIGNATION:                        In accordance with Local Rule 3.05,

this action is designated a Track Two case. All parties must comply with the requirements

established in Local Rule 3.05 for Track Two cases. Counsel and any unrepresented party shall

meet within sixty days after service of the complaint upon any defendant for the purpose of

preparing and filing a Case Management Report. The parties shall utilize the Case Management

Report form located at the Court’s website www.flmd.uscourts.gov/judges/william-jung. Unless

otherwise ordered by the Court, a party may not seek discovery from any source before the meeting.

Fed. R. Civ. P. 26 (d); Local Rule 3.05(c)(2)(B).
 Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 3 of 8 PageID 20



       ORDER REQUIRING ELECTRONIC FILING:                          All    attorneys     appearing

before this court are required to register for CM/ECF docketing within 15 days of their entry of

appearance in any action pending before this Court. Counsel are directed to the website located at

www.flmd.uscourts.gov under “CM/ECF” where they are to request their password from the

Court. (NOTE: Pro Se parties are exempt from the electronic filing requirement.)

        DONE AND ORDERED at Tampa, Florida, on January 27, 2020.




Attachments: Notice of Pendency of Other Actions [mandatory form]
             Certificate of Interested Persons and Corporate Disclosure Statement
             Magistrate Judge Consent / Letter to Counsel
             Magistrate Judge Consent Form / Entire Case
             Magistrate Judge Consent / Specified Motions

Copies to:     All Counsel of Record
               All Pro Se Parties
     Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 4 of 8 PageID 21


                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

AMADOU WANE,

         Plaintiff,

v.                                                                  Case No: 8:20-cv-171-T-02CPT

SOKONA DIALLO, PIMAP LLC and
LADY MIND HOOKAH,

         Defendants.



                         NOTICE OF PENDENCY OF OTHER ACTIONS
          In accordance with Local Rule 1.04(d), I certify that the instant action:

 _____      IS           related to pending or closed civil or criminal case(s) previously filed in this
                         Court, or any other Federal or State court, or administrative agency as
                         indicated below:
                         _____________________________________________________
                         _____________________________________________________
                         _____________________________________________________
                         _____________________________________________________

 _____      IS NOT       related to any pending or closed civil or criminal case filed with this Court,
                         or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
 upon each party no later than fourteen days after appearance of the party.


 Dated:




 _____________________________
 Counsel of Record or Pro Se Party
     [Address and Telephone]
Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 5 of 8 PageID 22

                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT

             I hereby disclose the following pursuant to this Court’s interested persons
 order:

 1.)     the name of each person, attorney, association of persons, firm, law firm,
 partnership, and corporation that has or may have an interest in the outcome of this action
 — including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
 companies that own 10% or more of a party’s stock, and all other identifiable legal entities
 related to any party in the case:

                     [insert list]

 2.)    the name of every other entity whose publicly-traded stock, equity, or debt may be
 substantially affected by the outcome of the proceedings:

                     [insert list]

 3.) the name of every other entity which is likely to be an active participant in the
 proceedings, including the debtor and members of the creditors’ committee (or twenty
 largest unsecured creditors) in bankruptcy cases:

                     [insert list]

 4.)    the name of each victim (individual or corporate) of civil and criminal conduct
 alleged to be wrongful, including every person who may be entitled to restitution:

                     [insert list]

         I hereby certify that, except as disclosed above, I am unaware of any actual or
 potential conflict of interest involving the district judge and magistrate judge assigned to
 this case and will immediately notify the Court in writing on learning of any such
 conflict.
 [Date]


 [Certificate of Service]                           [Counsel of Record or Pro Se Party]
                                                              [Address and Telephone]
Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 6 of 8 PageID 23
 Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 7 of 8 PageID 24



                                         UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                                TAMPA DIVISION

AMADOU WANE,

         Plaintiff,

v.                                                                                Case No: 8:20-cv-171-T-02CPT

SOKONA DIALLO, PIMAP LLC, Texas
Limited Liability Company, and LADY
MIND HOOKAH, Bar/Nightclub,

         Defendants.


 NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

          Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate
judge may exercise this authority only if all parties voluntarily consent.

         You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case,

         Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys               Signatures of parties or attorneys                      Dates




                                                   REFERENCE ORDER
         IT IS ORDERED that this case be referred to a UNITED STATES MAGISTRATE JUDGE for all further
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. 636(c), Fed. R. Civ. P. 73.



                DATE                                                              WILLIAM F. JUNG
                                                                            UNITED STATES DISTRICT JUDGE

NOTE:    RETURN THIS FORM TO THE CLERK OF COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF JURISDICTION
         BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
          Case 8:20-cv-00171-WFJ-CPT Document 3 Filed 01/27/20 Page 8 of 8 PageID 25
                                          UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION

AMADOU WANE,

        Plaintiff,

v.                                                                  Case No: 8:20-cv-171-T-02CPT

SOKONA DIALLO, PIMAP LLC, Texas Limited Liability
Company, and LADY MIND HOOKAH, Bar/Nightclub,

        Defendants.


     NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

          Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).

        MOTION(S)                  _____________________________________________

                                   _____________________________________________

Printed names of parties and attorneys                   Signature of parties or attorneys               Date




                                                  REFERENCE ORDER

        IT IS ORDERED: The motions are referred to the United States magistrate judge to conduct all proceedings
and enter a final order on the motions identified above in accordance with 28 U.S.C. ' 636(c).


___________________                                                    __________________________________________
          Date                                                                    WILLIAM F. JUNG
                                                                          UNITED STATES DISTRICT JUDGE
NOTE:     RETURN THIS FORM TO THE CLERK OF COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF JURISDICTION
          BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
